DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI, which is a trade name or a mark used in commerce, has been noted in this application (paragraph 79). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMMUNICATION METHOD, APPARATUS, AND SYSTEM FOR DETERMINING A TARGET USER PLAN FUNCTION ENTITY.



Claim Objections
Claim 6 is objected to because of the following informalities:  
a space is missing between the recitation “andwherein” in line 25 of p. 56 (line 9 of claim 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0252837 A1, hereinafter Kim).

Regarding claim 1, Kim discloses a communication method (Abstract, Fig. 3 and paragraphs 101-111), comprising: 
determining, by a first session management function entity based on information of a terminal group, user plane function entities accessed by terminals in the terminal group (paragraphs 102-103 and 111, SMF determines from information of a plurality of terminals a local UPF and another UPF); and 

performing, by the target user plane function entity, communication between the terminals in the terminal group (paragraphs 109 and 111, SMF applies traffic steering for the terminals to the other UPF).

Regarding claim 9, Kim discloses a communication system (Abstract, Fig. 1 and Fig. 3, paragraphs 41 and 85), comprising: 
a first session management function entity (paragraph 44); and 
a target user plane function entity (paragraphs 46, 103 and 111); 
wherein: 
the first session management function entity is configured to determine, based on information of a terminal group, user plane function entities accessed by terminals in the terminal group (paragraphs 102-103 and 111, SMF determines from information of a plurality of terminals a local UPF and another UPF); and 
determine the target user plane function entity based on the user plane function entities (paragraphs 103 and 111, the SMF determines whether terminals should be connected to local UPF or the other UPF based on load condition of the local UPF); and 
the target user plane function entity is configured to perform communication between the terminals in the terminal group (paragraphs 109 and 111, SMF applies traffic steering for the terminals to the other UPF).

at least one processor, and a memory storing computer-executable instructions (paragraphs 121-125, controller and storage unit); 
wherein the computer-executable instructions, when executed by the at least one processor (paragraph 123, controller control signal flow to perform operations described, which inherently includes executing program/software by the controller), further cause the first session management function entity to: 
determine, based on information of a terminal group, user plane function entities accessed by terminals in the terminal group (paragraphs 102-103 and 111, SMF determines from information of a plurality of terminals a local UPF and another UPF); and 
determine a target user plane function entity based on the user plane function entities (paragraphs 103 and 111, the SMF determines whether terminals should be connected to local UPF or the other UPF based on load condition of the local UPF), wherein the target user plane function entity is used to perform communication between terminals in the terminal group (paragraphs 109 and 111, SMF applies traffic steering for the terminals to the other UPF).

Regarding claims 2, 10 and 17, Kim further discloses the determining, by the first session management function entity, the target user plane function entity based on the user plane function entities comprises: selecting, by the first session management function entity, the target user plane function entity from the user plane function entities accessed by the terminals or other 

Regarding claims 5 and 13, Kim further discloses the method further comprises: sending, by a policy control function entity, first instruction information to the first session management function entity (paragraphs 101 and 111, PCF sends PDU-CAN session (change) request to the SMF), wherein the first instruction information is used to instruct the first session management function entity to select a user plane function entity used by a terminal in the terminal group to perform communication (paragraphs 101-102 and 111, the SMF determines and select the other UPF based on the PDU-CAN request); and receiving, by the first session management function entity, the first instruction information (paragraphs 102 and 111).

Regarding claims 6 and 14, Kim further discloses the method further comprises sending, by a policy control function entity, second instruction information to the first session management function entity (paragraph 111, PCF sends PDU-CAN session change request to SMF to perform traffic steering again to order release of local UPF connection for selected terminal), wherein the second instruction information is used to instruct the first session management function entity to select a user plane function entity used by a second terminal in the terminal group to perform communication, and the second terminal corresponds to the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of 3GPP TS 23.502 V1.2.0, dated 22 September 2017 (hereinafter 3GPP).

Regarding claims 3, 11 and 18, Kim discloses the limitations of claims 1, 9 and 16 as applied above. Kim further discloses a user plane function entity accessed by the first terminal is different from the target user plane function entity (paragraphs 102 and 111, local UPF and the other UPF), wherein a UPF relocation procedure is performed according to 3GPP TS 23.502 (paragraphs 103 and 109). Kim does not explicitly disclose the method further comprises: sending, by the first session management function entity, a first notification message to the target user plane function entity, wherein the first notification message comprises tunnel information of a first terminal in the terminal group, and receiving, by the target user plane function entity, the first notification message.
	In an analogous art, 3GPP discloses when an SMF selects a new UPF for PDU session, the SMF provides RAN tunnel information to the new UPF (p. 29, steps 17a) in response to service request from a UE (p. 24), such that the tunnel information is associated with the UE .

Allowable Subject Matter
Claims 4, 7, 8, 12, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Faccin (US 2018/0270888 A1) discloses a SMF is configured to select and control user plane functions (paragraphs 71, 79 and 92), wherein the SMF maintains a tunnel for communication between a UPF and an access node (paragraphs 71 and 79), and tunnel information is allocated by SMF and is provided to a newly selected UPF (paragraph 101).



Huang (US 2020/0296653 A1) discloses a network proxy is configured to send an edge computing traffic steering request to a PCF, wherein the request comprises identifiers of a group of users, a session management function and information to identify a user plane function selection/reassignment /deletion operation notification message (paragraphs 71, 78 and 83).

Lee et al. (US 2017/0171752 A1) discloses a SMF may indicate to an access node information regarding a secure tunnel (paragraph 71).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645